Name: Commission Regulation (EEC) No 155/90 of 22 January 1990 amending Regulation (EEC) No 3856/89 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present contracting parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  cooperation policy
 Date Published: nan

 No L 18 /28 Official Journal of the European Communities 23. 1 . 90 COMMISSION REGULATION (EEC) No 155/90 of 22 January 1990 amending Regulation (EEC) No 3856/89 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in . the present Contracting Parties to the GATT other than Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), and in particular Article 2 thereof, Whereas a check has shown that an error was made in Annex II to Commission Regulation (EEC) No 3856/89 (3) ; whereas that Regulation should therefore be amended by republishing the said Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 3856/89 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13 . 2 . 1987, p . 9 . (2) OJ No L 374, "22. 12. 1989, p . 3 . (') OJ No L 374, 22. 12. 1989, p . 27 . ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 'ANEXO II  BILAG II  ANHANGII  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEXII  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXOII SERIAL EC-A No ORIGINAL DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA EXPORT CERTIFICATE EXPORT CERTIFICATE No EXPORT PERMIT 1Slo 2 . FIRST CONSIGNEE (NAME, ADDRESS AND COUNTRY) |1 . EXPORTER (NAME, ADDRESS AND COUNTRY) NAME NAME ADDRESS ADDRESS COUNTRYCOUNTRY 3. SHIPPED PER j I 5. COUNTRY/COUNTRIES OF DESTINATION IN EEC | 4. EXPECTED TIME OF ARRIVAL 6. TYPE OF MANIOC PRODUCTS 7 . WEIGHT (TONNES) 8. PACKING SHIPPED WEIGHT IN BULK .. BAGS CN-0714 1091 CN-0714 10 99 CN-0714 90 11 CN-0714 90 19 OTHERS DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC AUTHORITIES